Name: Regulation No 785/67/EEC of the Commission of 30 October 1967 on the buying-in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 294 Official Journal of the European Communities 31.10.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES No 264/11 REGULATION No 785/67/EEC OF THE COMMISSION of 30 October 1967 on the buying-in of olive oil by intervention agencies account any changes in transport costs to the seller resulting from the delivery of the oil to a place other than that indicated by him when the offer was made; whereas the conditions under which these provisions apply must be laid down ; Whereas olive oil can deteriorate while in storage; whereas it is necessary to keep deterioration to a minimum ; Whereas the Management Committee for Oils and Fats has not issued an Opinion within the time limit set by its Chairman ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats , and in particular Article 11 (5 ) thereof ; Whereas the purpose of the intervention price is to guarantee agricultural producers a price which is as close as possible to the market target price ; whereas for olive oil producers this objective can be achieved by providing for an intervention system for those olive oils which constitute the greater part of their production and which can be stored; whereas all oils which are below the standard quality should, however, be excluded from this system; Whereas when the minimum quantity which the intervention agency will accept is being fixed, account must be taken of the proportions of the various qualities represented in total virgin olive oil production and of the structure of the olive and olive residue processing industry ; Whereas the price increases and reductions used to adjust the buying-in price must be fixed according to the value of the various qualities of oils which may be offered for intervention ; whereas relative values within the Community are not the same as on the world market, since the value depends in particular on the preferences of consumers supplied by one or the other market; whereas it follows that the price increases and reductions referred to above must differ from the adjustments used to determine the c.i.f. and free-at-frontier prices ; Whereas Article 11 of Regulation No 136/66/EEC provides that intervention agencies must take into Intervention under Article 11 ( 1 ) of Regulation No 136/66/EEC shall be confined to the olive oils specified in 1 and 4 of the Annex to that Regulation, with the exception of oils with a free fatty acid content expressed as oleic acid of more than 16 grammes per 100 grammes and of oils with a moisture and impurities content of more than 1-5% . Article 2 Any holder of the olive oil referred to in Article 1 originating in the Community shall be entitled to offer that oil to the intervention agency. The quantities offered must be at least : 100 kg, if the oil offered is of one of the qualities defined in 1 ( a), ( b ) or (c) of the Annex to Regulation No 136/66/EEC; 200 kg, if the oil offered is of the quality defined in 1 (d ) of that Annex, or if the quantity offered is divided into two or more parts of different qualities which are defined in 1 of that Annex; 2000 kg, if the oil offered is of the quality defined in 4 of that Annex,1 OJ No 172 , 30.9.1966, p . 3025/66. Official Journal of the European Communities 295 Article 3 2 . The intervention agency shall accept the offer as quickly as possible and specify all necessary conditions for the taking-over. Article 5 1 . In his offer the holder of the oil shall indicate the intervention centre to which he wishes to deliver the oil and the place in which the oil is in storage when the offer is made. 2 . If, at the request of the intervention agency or by agreement between it and the holder, the oil is delivered :  to a centre other than the centre named in the offer, any resulting increase in transport costs to the seller shall be taken into account when payment is being effected ;  to a place other than an intervention centre, any resulting increase or decrease in transport costs to the seller shall be taken into account when payment is being effected . 1 . The buying-in price shall be adjusted by applying the price increases and reductions indicated in the Annex to this Regulation to the intervention price. The price reduction applicable to lampante virgin olive oil with a free fatty acid content expressed as oleic acid of 12 to 16 grammes per 100 grammes shall, however, be fixed by the intervention agency according to the quality of the olive oil . This price reduction must be higher than the highest price reduction shown in the Annex and must take the deterioration peculiar to these oils into account. Payment for the quantity of oil delivered shall be effected following deduction of the weight of moisture and impurities in excess of 0-5% for lampante oils and 0-2% for other qualities . 2 . By way of derogation from the provisions of the first sentence of paragraph 1 , the intervention agency may grant an additional price increase for extra and fine virgin olive oil , which, because of its organoleptic characteristics, is a high quality product, on condition that this price increase does not exceed 5 units of account per 100 kg and that the characteristics of the oil are assessed by a group of officially appointed tasters . A Member State availing itself of the option provided for by this paragraph shall inform the Commission of the measures taken to apply it and shall notify the Commission each month of the quantities in respect of which the additional price increase was paid during the preceding month and of the amount of this price increase . 3 . The buying-in price shall be that valid on the day of delivery and calculated in accordance with Article 5 for goods delivered to warehouse but not unloaded, allowance being made for the price increases and reductions provided for in this Regulation . Article 6 Until such time as Community rules in the matter have been laid down, Member States shall take all measures necessary to ensure that olive oil which has been the subject of intervention is kept in good condition . Article 7 During the first week of each month each Member State shall inform the Commission of the quantities and qualities of oil bought in and sold by its intervention agency during the preceding month . Should considerable quantities be offered, the Member State in question shall immediately inform the Commission . Article 4 Article 8 1 . Any offer of sale to an intervention agency must be made in writing to the intervention agency of the Member State in which the oil is located. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1967. For the Commission The President Jean REY 296 Official Journal of the European Communities ANNEX Description and quality within the meaning of the Annex to Regulation No 136/66/EEC (the degree of acidity represents the free fatty acid content expressed as grammes of oleic acid per 1Q0 grammes of oil ) Price increases u. a. /100 kg Price reductions u. a. / 100 kg Virgin olive oil , extra 10-00 Virgin olive oil , fine 4-00 . Virgin olive oil , semi-fine  Virgin olive oil , lampante , 1 ° 4-60 Virgin olive oil , lampante, 8 Ã ¬ 11-60 Other virgin olive oils , lampante :  of more than 1 ° but less than 8 ° acidity  of more than 8 ° acidity Olive oil from olive residues 5 ° acidity Reduction in ­ creased by 0-10 u.a . for each ad ­ ditional tenth of a degree of aci ­ dity Reduction in ­ creased by 0-14 u.a . for each ad ­ ditional tenth of a degree of acidity Other olive oils from olive residues 43-00 ' ReducciÃ ³n decreased or increased . by 0-08 u.a . for each tenth of a degree of acidity less or more